Title: To John Adams from George Miller, 8 June 1798
From: Miller, George,Connoll, William L.
To: Adams, John


An address of the agricultural Society of Beaver Creek and Hanging Rock—Kershaw County State of South Carolina 
To the the President of the united StatesSir,
June 8th. 1798

Our best wishes, and sincere desires is that you may be ever happy, & long to govern the united states, in peace; We sincerely wish no war, nor rupture to take place in this, our peacefull land, with any nation or power, whatever—Therefore, we have viewed with much satisfaction, the noble, wise & peacefull measures taken, for reconciling the unhappy differences now existing between the two republicks (america & france) & do much regret, that your grand proposals are not accepted—by the french—but perceiving that nothing remains, now but the exertions and stedfast principles of the united states, to give evidence to the world, that we disdain their inveigling designs—Therefore we as a society, profess to you & to the world, that we as true patriots to american liberty, mean to defend the same at the risque of our lives and fortunes trusting in that power, who rules all dominions, will vouchsafe to defend you and all our Respresentatives, and give understanding to govern this great & populace america—Wishing that the name of Washington, may never be forgotten in the annals of America,—Sign’d by the order of the Committee appointed for the purpose of transacting the business of sd society.
George Miller ChairmanWm. L: Connoll Secretary